Citation Nr: 1208627	
Decision Date: 03/06/12    Archive Date: 03/19/12	

DOCKET NO.  99-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a compression fracture of the lumbar spine with degenerative changes.

2.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a chronic right knee disability, to include arthritis.

4.  Entitlement to service connection for a chronic eye disorder, claimed as eye deterioration.

5.  Entitlement to service connection for an ear disorder, claimed as ear deterioration, to include hearing loss disability and tinnitus.

6.  Entitlement to service connection for a chronic prostate disorder.

REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to January 1969.  He also had periods of training with the Air National Guard and the Reserves from the mid-1970's to the mid-1980's.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Nashville, Tennessee.  

Historically, a Travel Board hearing was held before the undersigned Veterans Law Judge in November 2003.  In February 2006, the Board determined that while new and material evidence had been received to reopen a claim for service connection for residuals of compression fracture of the lumbar spine with degenerative changes, service connection was not warranted for this disability.  The Board also denied service connection for disabilities involving the right knee, the eyes, and the ears, to include hearing loss and tinnitus, and the prostate.  The Veteran appealed the determination to the U.S. Court of Appeals for Veterans Claims (Court).  A memorandum decision was entered in June 2008, and the Court entered judgment in August 2008, vacating the Board's February 2006 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision.

In January 2009, the Board determined that while new and material evidence had been received to reopen a claim for service connection for the back disability, service connection was not warranted.  The other issues were remanded.  The Veteran subsequently filed motion for reconsideration.  That motion noted that an October 2008 private physician's opinion was not discussed.  

The Board may vacate an appellate decision when a Veteran is denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  In order to ensure due process of law and to afford the Veteran every equitable consideration, the Board's January 2009 decision as to whether new and material evidence had been received to reopen the previously denied claim of entitlement to service connection for residuals of a compression fracture of the lumbar spine with degenerative changes was vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  A new decision as to that issue was entered by the Board in May 2009.  It was determined that since an August 1987 decision denying service connection for residuals of a compression fracture of the lumbar spine, with degenerative changes, additional evidence not previously considered was so significant that it had to be considered in order to fairly decide the merits of the claim.  The claim for service connection for the disability was therefore reopened and the case was remanded so that the RO might readjudicate the reopened claim.  The case had returned to the Board for appellate review.

The issues of the Veteran's entitlement to service connection for the residuals of the compression fracture of the lumbar spine, with degenerative changes, and for a chronic acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  



FINDINGS OF FACT

1.  A right knee disability, to include arthritis, did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against the finding that any current knee disorder is related to the Veteran's active service.  

2.  Refractive error is not a disease or injury for VA compensation purposes.  

3.  Cataracts were not shown during service or for years thereafter and are not shown to have been caused by any inservice event.  

4.  Any disability manifested by deterioration of the ears, to include bilateral hearing loss disability and/or tinnitus, was not evident during service or for years thereafter and the preponderance of the competent evidence is against the finding that any disability of the ears is related to the Veteran's active service.  

5.  Any current prostate disability, to include prostate cancer, did not manifest in service or for years thereafter, and the preponderance of the evidence is against the finding that any current prostate disorder is related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a disability involving the eyes are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for a disability involving the ears, to include ear deterioration, hearing loss, and/or tinnitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal has been in appellate status for several years already and there have been numerous communications between the Veteran, his representative, formerly the Disabled American Veterans, and, currently, a private attorney.  To the extent possible, all relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  

The Board acknowledges that the Veteran has not been provided VA specialty examinations in response to the claims being decided herein.  Additionally, no VA opinion has been obtained in response to any of the claims.  VA is obliged to provide a VA examination or obtain a medical opinion when (1) there is competent evidence that the Veteran has a current disability (or persistent and recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specific or presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is insufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  

In this regard, as will be discussed below, the evidence of record fails to indicate that the Veteran has any disorders involving the eyes, the ears, the prostate, and/or of the right knee that may be etiologically related to service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA examination or medical opinion is warranted.  

Accordingly, the Board will address the merits of these claims.  

General Legal Principles

Service connection will be granted if the evidence demonstrates that the Veteran has a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a casual relationship, that is, a nexus between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method for establishing the second or third element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served ninety (90) days or more on active service during a period of wartime or after December 31, 1946, certain chronic disabilities, to include arthritis, sensorineural hearing loss, and prostate cancer may be presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims file, with emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Here, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

Right Knee Disability

With regard to the right knee, the Veteran claimed that he was kicked by a horse while in service in March 1966.  However, a review of the available service treatment records is without reference to complaints or findings indicative of the presence of a right knee disability.  In a report of medical history made in conjunction with periodic examination in September 1966, notation was made that the Veteran had dislocated his right knee at the age of 16.  However, clinical evaluation in September 1966 showed full strength and motion involving the right knee.  No right knee abnormality was identified and no reference was made to the knee having been injured when the Veteran was allegedly kicked by a horse earlier in the year.  There is no further reference to any disorder during the remainder of service.  

The post service records include the report of a general physical examination accorded the Veteran by VA in November 1987.  At that time the Veteran referred to unrelated problems he had had since service.  He made no reference to any problems with the right knee.  Clinical examination did not reveal any abnormality and a diagnosis regarding any disorder involving the knee was not made.  

The Veteran continued to be seen for various complaints for unrelated problems in the years thereafter.  On one occasion, he was accorded a range of motion evaluation by a registered physical therapist in March 2000 and right and left knee flexion and extension were both described as normal actively and passively.  

In March 2002 an X-ray study of the right knee showed minor findings of arthritis.  However, joint space was preserved and there was no joint effusion.  The impression was "minimal" arthritis.  

The aforementioned evidence does not show that the Veteran was diagnosed with a knee disability, to include arthritis within one year following separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has given every consideration to the Veteran's assertions that he has a knee disability that is related to his service.  A lay witness is competent to testify as to some matters of diagnosis and analogy, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to refer testimony as to nexus because she was a lay person).  As to an opinion about cancer in that case, that is the type of medical matter that the courts have found to be complex to be a proper subject of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, to the extent the Veteran's general lay assertions are competent as to the etiology of any current right knee disability, the probative value of his assertion is outweighed by the voluminous medical records covering the years following service discharge when there was no mention of any problem with the right knee until the early 2000's, a time many years following service discharge.  The Veteran's statements are inconsistent with the contemporaneous medical evidence of record, and are not credible.  

The Board finds a lack of mention of a knee disability for years following service is of significant probative value.  The Veteran was seen on multiple occasions for various problems and did not refer to the knee bothering him for years following service.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997) (supporting a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertions made years later).  It strains credibility to conclude that if he had continuing knee problems for years following the reported incident in 1966 that he would not have sought some type of treatment, beyond self-treatment, for such pain and discomfort.  No such treatment is shown or indicated.  In view of the foregoing, the Board finds that the weight of the evidence is against a finding of continuity of symptoms since service separation with regard to the right knee.  Accordingly, the warrant of service connection based on chronicity and continuity of symptomatology is not for application.  

Ear Degeneration, to Include Hearing Loss and Tinnitus

A review of his service treatment records reflects that on examination from separation from active service in November 1968, the Veteran referred to having had hearing loss from an auto accident.  On examination at that time, however, audiometric evaluation showed that the pure tone thresholds were normal.  No hearing loss was demonstrated.

Audiometric evaluation in May 1977, in conjunction with Reserve service showed an elevated pure tone reading of 35 decibels at 3,000 Hertz in the right ear, but otherwise entirely normal readings.  A subsequent evaluation, done in 1980, showed the Veteran's hearing acuity was normal in all levels.  

The post service medical evidence includes the report of private hospitalization by the Veteran in July 1980 following involvement in a motor vehicle accident.  The Veteran stated that he "had always been in good health, always had good general checkups, he is on no medications. . ." except for Motrin.  

Additional evidence includes the report of the general medical examination accorded him by VA in November 1987.  The Veteran referred to episodes of dizziness and imbalance for several years, but did not refer to any problems with the ears.  On clinical examination the external auditory canals were clear and the tympanic membranes were thin, gray, and intact.  No hearing loss was noted at that time.  

Subsequent medical evidence is concerned primarily with the Veteran's back problems and psychiatric problems.  There is no medical record containing an opinion linking any type of ear problem, to include hearing loss and/or tinnitus, to the Veteran's service or to any of his service-connected disabilities.  As noted above in the discussion with regard to the claim for a knee disability, the Board finds that the Veteran's assertions with regard to hearing difficulties in service are not credible and are inconsistent with the contemporaneous evidence of record.  To the extent that the Veteran's general lay assertions are competent as to the etiology of any ear problem, to include hearing loss and tinnitus, the probative value of his contention is outweighed by the medical records over the years reflecting no nexus between any currently diagnosed ear difficulty and the Veteran's military service many years ago.  The Board, as fact finder, must determine the probative value or weight of the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In this case, the Veteran's assertions of problems in service are not documented, are inconsistent with the record, and are not credible.  In view of the foregoing, the preponderance of the evidence is against the claim for entitlement to service connection for disability involving ears, to include hearing loss and tinnitus, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.  

Eye Disability

A review of the service treatment records reflects that at the time of separation from active service examination in November 1968, the Veteran referred to having had eye trouble.  However, examination at that time revealed uncorrected visual acuity of 20/20 bilaterally.  

Optometric examinations in the late seventies and early 1980's show refractive error.  However, refractive error does not indicate the presence of a current disability for which service connection may be granted, because refractive error of the eye is not a disease or injury within the meaning of applicable legislation regarding service connection.  See 38 C.F.R. § 3.303(c).  

With regard to the eyes, the Veteran has reported that while welding in the 1970's, he sustained welding burns and he received a piece of metal in the right eye while welding.  It is not clear whether he is claiming this occurred during active military service, but there is no indication that any of his assignments in the active military or with the National Guard and Reserves involved welding.  The pertinent evidence of record includes the report of a general medical examination accorded the Veteran by VA in 1987.  At that time, the Veteran referred to various problems he had with unrelated disorders.  He did not refer to any problems with his eyes and the examination reflected that the pupils were round and equal and reacted to light equally.  There was no eye abnormality identified.  

He was seen in the eye clinic of a VA facility in June 1997 for routine check and glaucoma screening.  It was noted he had an examination four years earlier.  The impression was refractive error.  Glasses were to be ordered.  There was no reference to cataracts or to any retained metal fragment.  

It was not until 2003 that he underwent cataract surgery.  

The Board accepts that the Veteran is competent to report problems with his eyes.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In Layno at 470 it was stated that "lay testimony is competent only as long as it remains centered upon matters within the knowledge and present observations of the witness."  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a disability involving the eyes, including cataracts.  As noted above, refractive error is not a disability for VA compensation purposes.  To the extent that the Veteran reports eye problems since service, to include continuity of symptomatology since service, the Board finds that he is not credible.  This is because the medical evidence of record does not show problems with the eyes during service or for years thereafter.  The Board finds the examinations over the years are inherently more reliable than statements made by an individual many years after service discharge.  

The Board observes that there is an absence of contemporaneous medical evidence showing the existence of a chronic eye disorder, to include cataracts, in service for years thereafter and this weighs against the Veteran's credibility.  As noted above, the Veteran has been shown to be an inconsistent historian.  While the Board accepts that he is competent to report a problem with the eyes, the Board finds that he is not competent to relate any current eye disorder to his military service.  The etiology of any chronic eye disorder is a complex medical matter beyond the ken of the average lay person.  The etiology of a chronic eye disability is not susceptible to lay observation.  The Veteran's statements are not persuasive when viewed in the context of the evidence of record as a whole.  This is because the evidence did not refer to problems with the eyes when the Veteran was seen over the years for various complaints and had numerous opportunities to refer to difficulty with the eyes but did not do so.  Accordingly, the probative weight of the evidence is against the claim.  

Prostate Disorder, to Include Benign Prostatic Hypertrophy

With regard to the claim for a prostate disorder, the service treatment records are without reference to complaints or findings indicative of the presence of a prostate disorder.

The post service medical evidence does not refer to any problems with the prostate.  Indeed, at the time of a June 1998 Social Security disability examination, the Veteran described a multitude of problems stemming from his military service.  However, the examiner specifically stated that the Veteran did not mention anything about. . . "prostate problems."  

Additional evidence includes the report of the hospitalization in July 1980 for following his involvement in a vehicular accident.  With regard to past history, the Veteran stated he had "always been in good health, always had good general checkups, he is on no medications except as mentioned, Motrin; no allergies."  

The pertinent evidence includes the report of a VA outpatient visit in 2002 at which time the Veteran's complaints included an enlarged prostate.  

Additional evidence includes the report of an outpatient visit in November 2003 at which time examination findings included "prostate two plus. . . ."  A pertinent assessment was made of benign prostatic hypertrophy.  No opinion was expressed as to its etiology and the Veteran did not refer to any problems in the history taken in conjunction with the examination.

While the Veteran has asserted that he has a prostate disorder related to his military service, he did not specifically testify to continuity of symptomatology with regard to the prostate.  The evidence consisting of periodic examinations during service and over the years following service discharge reflects a lack of continuity of symptomatology with regard to the prostate.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Veterans are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  Thus, service connection is not warranted on the basis of continuity of symptomatology.  Review of all the records on file fails to reveal any connection between service and any current claimed prostate pathology.  Prostate cancer has not been shown, and there is no basis to otherwise allow this claim.


ORDER

Service connection for a right knee disability, to include arthritis, is denied.

Service connection for a chronic eye disorder, claimed as eye deterioration, to include cataracts, is denied.  

Service connection for a chronic ear disorder, claimed as ear deterioration, to include hearing loss and tinnitus, is denied.

Service connection for a prostate disorder is denied.  


REMAND

With regard to the claims for service connection for a back disability and for a psychiatric disability, additional development is required before the claims are decided.  

With regard to the psychiatric disability, a number of different diagnoses have been rendered over the years.  These diagnoses include PTSD.  However, the record reveals the Veteran has given a very inconsistent history with regard to his psychiatric status.  In the recent past, the criteria for service connection for PTSD, and specifically for application of PTSD stressors, have changed.  The new amendment eliminates the requirement for corroborating that the claimed inservice stressor occurred, if the stressor claimed by a Veteran is related to his fear of "hostile military or terrorist activity" and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that this Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terroristic activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39,843 (July 13, 2010).  

With regard to the claim for a back disability, a private physician has indicated that he reviewed the VA claims file and "spent a fair bit of time reviewing this."  As to causation, he remarked that it was difficult to say because of the accident in 1966 and the one in 1980 when the Veteran was not in the military, but he noted that it was "very likely" that a fall from a height or a car wreck could have caused the L2 fracture.  He remarked that he was not aware of "significant details" from the two accidents but nevertheless, he believed "there was substantial likelihood that [the Veteran] lower back condition was at least to some extent a result of the events in the Air Force from May 1966 to January 1969."  However, VA has referred to discrepancies in the record, to include the Veteran's testimony that he was on medications continually from the date of the December 1966 accident, that he had a long hospitalization in service, and that the July 1980 accident occurred while on training with the National Guard.  It was noted that the records show the Veteran denied any back problems or being on medications during National Guard duty until the accident in 1980.  Records also show that the Veteran's training had ended four days prior to the accident in July 1980 and that he had been admitted overnight after the December 1966 accident.  The Veteran has not been provided with a VA medical examination with respect to his back disability.  The Board finds that, particularly in view of the private doctor's statement, a medical examination is in order to attempt to reconcile the contradictory evidence of record and to determine whether a currently diagnosed back disability is related to the Veteran's military service in any way, to include by way of aggravation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1.  VA should ask the Veteran to provide more specific information with regard to the claimed stressful experiences he had while serving on active duty in the 1960's and while performing National Guard duty from the mid-1970's to the mid-1980's.  More specific time frames should be solicited.

2.  The Veteran should be accorded an examination by a physician with appropriate expertise to determine the etiology of his back disability.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and the post service medical records, the examiner should state whether any currently diagnosed back disorder is related to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If the opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion could not be provided without resort to speculation.  

3.  The Veteran should also be scheduled for an examination by an examiner with appropriate expertise for the purpose of determining the etiology of a claimed psychiatric disability, to include PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should conduct a thorough examination of the Veteran's psychiatric status, to include psychological testing, if deemed necessary.  Based on the examination and a complete review of the record, to include the Veteran's various statements as to claimed stressful incidents, the examiner should state whether it is at least as likely as not that any current psychiatric disability, however diagnosed, had its onset in service or is causally related to any incident of service.  The complete rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, the examiner must explain why it would be too speculative to respond.

4.  The RO must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate fully in the development of the claim.  The consequences for failing to report for a VA examination without good cause or to provide more specific information with regard to the disabilities at issue may include denial of the claims.  38 C.F.R. § 3.655.

5.  VA should then readjudicate these claims.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


